Case 2:17-cv-12179-SDW-LDW Document 83 Filed 06/03/19 Page 1 of 1 PageID: 470




                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW JERSEY


      _____________________________________
      In The Matter of C.G.                 : Case No.: 17CV-12179
                                            :
                                            : Honorable Susan D. Wigenton
      EMERIC GERVAL,                        :
                                            :
                    Plaintiff,              :       NOTICE OF APPEARANCE
                                            :
             vs.                            :
                                            :
                                            :
      NIURKA GONZALEZ,                      :
                                            :
                    Defendant
      _____________________________________

               Crystal Ullrich, Esquire, of the law firm of Weinberger Divorce & Family Law Group,

      L.L.C., hereby enters an appearance in the above matter on behalf of the Defendant, Niurka

      Gonzalez.

                                                 WEINBERGER DIVORCE & FAMILYLAW
                                                 GROUP, L.L.C.
                                                 Attorneys for Defendant, Niurka Gonzalez


                                                 By: _____Crystal Ullrich /s/___________
      Dated:                                         CRYSTAL ULLRICH, ESQ. #067012013
                                                     WEINBERGER DIVORCE AND
                                                     FAMILY LAW GROUP, L.L.C.
                                                     20 Commerce Drive, Suite 135
                                                     Cranford, New Jersey 07016
                                                     Telephone: (908) 845-5000
                                                     Telefax: (908) 276-4080
                                                     Attorneys for Defendant, Niurka Gonzalez
